 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Enrique Montijo,                                 No. CV-13-01439-TUC-DCB
10                  Plaintiff,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          The Court having reviewed Enrique Montijo’s Motion for Substitution of Counsel,
16   including his representation that substitution shall not delay the pretrial and trial

17   proceedings as currently set, the Court finds good cause.
18          Accordingly,

19          IT IS ORDERED that Brian A. Laird, Laird Law PLLC, is substituted as counsel

20   of record for plaintiff Enrique Montijo.
21          Dated this 16th day of December, 2019.
22
23
24
25
26
27
28
